Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 12, 2014

                                      No. 04-14-00146-CV

                         IN THE INTEREST OF A.L.A., A CHILD,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2000EM502104
                            Honorable Jim Rausch, Judge Presiding


                                         ORDER
         On March 3, 2014, appellant Susan Idalia Anderson Costner filed a “Motion for Leave to
File Late Notice of Appeal” in this court. However, no notice of appeal appears to have been
filed in the trial court or in this court.

        This court’s jurisdiction is invoked by the timely filing of a notice of appeal. Molina v.
Housing Authority of the City of San Antonio, No. 04-04-00774-CV, 2004 WL 2715903, *1
(Tex. App.—San Antonio Dec. 1, 2004, no pet.) (mem. op.); TEX. R. APP. P. 25.1(b). Because it
appears appellant has not filed a notice of appeal, she has seemingly failed to invoke this court’s
jurisdiction.

        Accordingly, we ORDER appellant to file a written response in this court on or before
April 11, 2014 establishing that she has timely filed a notice of appeal and thereby invoked this
court’s jurisdiction. If appellant fails to satisfactorily respond within the time provided, the
appeal will be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). If a supplemental
clerk’s record is required, appellant must ask the trial court clerk to prepare one and must notify
the clerk of this court that such a request was made. All deadlines in this matter are suspended
until further order of the court.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court